******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
JEFFREY FORD v. SAINT FRANCIS HOSPITAL AND
          MEDICAL CENTER ET AL.
                 (AC 37866)
               Alvord, Prescott and Mihalakos, Js.
     Argued October 18—officially released December 20, 2016

  (Appeal from Superior Court, judicial district of
 Hartford, Graham, J. [motion to intervene]; Elgo, J.
   [motions to set aside judgment, for new trial;
                    judgment].)
  Juri E. Taalman, with whom, on the brief, were
Timothy Brignole and Joseph R. Serrantino, for the
appellant (named plaintiff).
  Andrew S. Turret, for the appellees (defendants).
                          Opinion

   ALVORD, J. The plaintiff, Jeffrey Ford,1 appeals from
the judgment of the trial court, rendered after a jury
trial, in favor of the defendants, Saint Francis Hospital
and Medical Center (hospital), Turner Construction
Company, RJB Contracting, Inc., and R.J.B. Concrete
Pumping, LLC.2 The plaintiff claims that the court
improperly (1) denied his motion to set aside the jury
verdict, (2) failed to give the jury an instruction on res
ipsa loquitur, (3) failed to adequately instruct the jury
regarding the nondelegable duty owed to business invi-
tees, (4) allowed evidence of an event that occurred
subsequent to the incident at issue, and (5) denied his
motion for a new trial although he demonstrated that
the jury applied the wrong burden of proof. We disagree
and, accordingly, affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. The plaintiff, employed by Terracon Consultants,
Inc., was injured at a construction site located on Wood-
land Street in Hartford, which is the hospital’s principal
place of business. The plaintiff brought a negligence
action against the defendants, claiming that they were
the owner, general contractor, and subcontractors for
the construction project, for their alleged failure to
maintain safe work conditions at the site. At trial, the
plaintiff testified that he sustained injuries to his shoul-
der and elbow when an employee of RJB dropped a
bucket of concrete onto his arm from an elevated plat-
form. The jury heard contradictory testimony, however,
from the plaintiff’s coworker, who testified that the
plaintiff sustained his injuries while lowering the bucket
of concrete to that coworker. Additionally, the plain-
tiff’s employer testified that the plaintiff’s version of
the accident had been summarized in the employer’s
incident report. The plaintiff told his employer that he
had lifted, rather than received, the bucket of concrete.
   On December 23, 2014, the jury returned a verdict
for the defendants. In the jury interrogatories, the first
question was whether the plaintiff had proved by a
preponderance of the evidence that the defendants
were negligent. The jury responded ‘‘No,’’ and it, there-
fore, was not necessary to answer the remaining ques-
tions addressed to comparative negligence and
damages. The plaintiff filed a motion to set aside the
verdict and a motion for a new trial on January 2, 2015.
In his motion to set aside the verdict, the plaintiff
claimed that the jury’s verdict was not supported by
the evidence. In his motion for a new trial, the plaintiff
claimed ‘‘harmful juror error.’’ The plaintiff alleged that
his counsel spoke with the foreperson of the jury after
the trial, who indicated that the jurors ‘‘were not con-
vinced that the defendants did anything wrong.’’ On the
basis of that statement, the plaintiff argued that the jury
had applied a ‘‘clear and convincing’’ burden of proof
rather than the appropriate ‘‘preponderance of the evi-
dence’’ standard.
   The court held a hearing on the plaintiff’s posttrial
motions on February 9, 2015. On April 2, 2015, the
court issued its memorandum of decision denying the
plaintiff’s motions. The court concluded that there were
differing versions of how the accident occurred and
that the jury could have found that the plaintiff’s testi-
mony was ‘‘neither reasonable nor credible.’’ Further,
the court stated that ‘‘[t]he plaintiff’s portrayal of the
evidence . . . is misleading.’’ With respect to the claim
of juror error, the court, quoting from case law, stated
that ‘‘[t]here is a presumption of regularity in civil pro-
ceedings including jury deliberations. . . . A court can-
not resort to assumptions and conjecture when
analyzing the basis of a jury’s verdict.’’ (Internal quota-
tion marks omitted.) This appeal followed.
  We address only the claim that the trial court improp-
erly failed to grant the plaintiff’s motion for a new trial
on the basis of his assertion that the jury applied the
wrong burden of proof.3 This claim merits discussion
because it is a baseless attack on the jurors, who
devoted several days of service to this particular trial.
  First, we note it is well established that ‘‘the testimony
of jurors cannot be received to set aside a verdict on
the ground of mistake or misconduct on the part of the
jurors.’’ (Internal quotation marks omitted.) Aillon v.
State, 168 Conn. 541, 549, 363 A.2d 49 (1975).4 ‘‘[T]he
various policies behind the rule [are] to give stability
to the verdicts of jurors, to minimize the temptation
for jury-tampering, and to prevent inquisition into the
arguments and reasoning of the jurors that go into their
ultimate verdict.’’ Id., 550.
    We next address the plaintiff’s specific allegation of
‘‘juror error.’’ The plaintiff’s counsel, after representing
that he spoke with the jury foreperson after the trial,
attributes a statement to her that the jury was ‘‘not
convinced that the defendants did anything wrong.’’
There is no indication as to whether this conversation
occurred immediately after the verdict, while the jurors
were still present in the courthouse, or days later. Fur-
ther, there is no affidavit or other documentary evi-
dence with respect to the exact words used by the
foreperson in responding to the questions of the plain-
tiff’s counsel. The plaintiff also did not request an evi-
dentiary hearing.
   Instead, the plaintiff claims that this one alleged state-
ment demonstrates that the jury employed a ‘‘clear and
convincing’’ burden of proof rather than the appropriate
‘‘preponderance of the evidence’’ burden of proof. As
support for this claim, the plaintiff argues that the only
conclusion that could have been reached based on the
evidence at trial was that an employee of RJB dropped
a bucket of concrete onto the plaintiff’s arm. As pre-
viously noted, however, there was contradictory evi-
dence presented at trial as to how the accident occurred
and, as noted by the trial court, ‘‘[t]he plaintiff’s por-
trayal of the evidence . . . is misleading.’’ We further
note that the court’s instructions charged the jury to
apply a preponderance of the evidence burden of proof,5
and the jury interrogatories expressly refer to the pre-
ponderance of the evidence burden of proof.
   We fully appreciate counsel’s duty to zealously advo-
cate for his client. Here, however, the present claim
of juror error is speculative at best, and there is no
appreciable factual or legal support for this claim. It is
important to recognize the importance of jurors to our
judicial system. The Judicial Branch has published
‘‘Your Guide to Jury Service’’ for prospective jurors.6
In that guide, Chief Justice Chase T. Rogers makes the
following comments: ‘‘Whether or not you are selected
to serve on a case, you are fulfilling a vital role in the
judicial process by being a part of the pool of jurors.
A large jury pool is the best guarantee of the Judicial
Branch’s ability to provide fair and impartial jurors in
our courtrooms . . . . We recognize that jury service
interrupts other important obligations in your life and
we greatly appreciate the sacrifice that jury service
often entails. Please know that our jury system is possi-
ble because people like you are willing to serve. We
are grateful for your participation and we will do every-
thing we can to make your service pleasant, interesting
and meaningful.’’ Attacks directed at juries, such as the
one in the present case, could have the effect of chilling
juror participation.
  For these reasons, we disapprove of the plaintiff’s
challenge to the integrity of the jury in this case when
the basis for such a claim is nothing more than sheer
speculation. This claim, like the other four claims, is
without merit.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Ford’s employer, Terracon Consultants, Inc., intervened as a plaintiff in
this case. Our references to the plaintiff in this opinion are to Ford only.
   2
     Hereinafter, we refer to RJB Contracting, Inc., and R.J.B. Concrete
Plumbing, Inc., collectively as RJB.
   3
     We have considered the plaintiff’s other claims of error, and, upon a
careful review of the record and briefs and affording the appropriate scope
of review to all of the claims of error raised by the plaintiff in his remaining
four challenges, we find no merit to these claims.
   4
     Historically, the Supreme Court’s rule was to preclude any juror testi-
mony in impeachment of a verdict. Our Supreme Court moved away from
a complete prohibition against such testimony and allows the taking of
testimony concerning irregularities and misconduct extraneous to the men-
tal operations of the jury. See Sawicki v. New Britain General Hospital,
302 Conn. 514, 523–24, 29 A.3d 453 (2011).
   5
     ‘‘Absent evidence to the contrary, a jury is presumed to have followed
the court’s instruction.’’ Baranowski v. Safeco Ins. Co. of America, 119
Conn. App. 85, 91, 986 A.2d 334 (2010).
   6
     The guide can be accessed on the Judicial Branch website at https://
www.jud.ct.gov/Publications/ja005.pdf (last visited December 6, 2016).